Citation Nr: 0941970	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-20 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1994 to May 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board hearing at the RO in 
March 2009.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will the inform the Veteran if 
any further action is required on his part.  


FINDING OF FACT

The Veteran does not currently have post-service hearing loss 
as contemplated by 38 C.F.R. § 3.385.  

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and sensorineural hearing loss may not be presumed to 
have been incurred or aggravated in service.  38 U.S.C.A. §§ 
101, 106, 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disability adjudicated by this 
decision.  Specifically, the discussions in September 2005 
and November 2006 VCAA letters have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to service connection for hearing loss.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the Veteran has had the chance to submit evidence 
in response to that VCAA letter.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim decided herein 
has been accomplished and that adjudication of the claim, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the September 2005 and November 
2006 VCAA letters and he was also provided with notice of the 
types of evidence necessary to establish an effective date or 
a disability evaluation for the issues on appeal in the 
November 2006 VCAA letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The Veteran has been afforded an appropriate VA 
examination.  

A VA opinion with respect to the issue on appeal was obtained 
in September 2005.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
more than adequate, as it is predicated on a full reading of 
the evidence in the Veteran's claims file.  The opinion 
considers all of the pertinent evidence of record, to include 
the Veteran's self-reported medical history.  It is based on 
objective audiological testing.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion concerning the issue on appeal decided 
herein has been met.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  The last time the Veteran's hearing acuity was 
evaluated for compensation and pension purposes was in 
September 2005.  The veteran has not indicated that there was 
any increase in symptomatology since that time.  The Board 
finds that another VA examination is not required in order to 
accurately adjudicate the Veteran's hearing loss claim.  The 
Veteran testified before the undersigned in March 2009 that 
he had given VA all evidence in his possession which pertains 
to his claims.  Under the circumstances of this particular 
case, no further action is necessary to assist the appellant.


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the Veteran is not competent to provide evidence as to 
more complex medical questions.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or 
medical assessments.  See Jandreau; see also Woehlaert.  The 
Veteran is not competent to provide more than simple medical 
observations such as noting that his hearing acuity had 
decreased.  The Veteran is not competent to provide a complex 
medical opinion regarding the etiology of the claimed 
disability.  See Barr.  Nor is the Veteran competent to 
provide lay evidence as to the exact extent of his hearing 
loss in terms of audiological levels in Hertz.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304. 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Organic disease of the nervous system such as sensorineural 
hearing loss will also be presumed to have been incurred in 
or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA regulation provides that, with chronic disease shown as 
such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 38 C.F.R. § 3.303(b). 

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 
6 Vet. App. 465 (1994).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In August 2005, the Veteran submitted a claim of entitlement 
to service connection for, in pertinent part, hearing loss.  
He opined that the disorder began in April 1998.  He reported 
that he was exposed to unusually loud equipment when 
performing tests and he was also part of an aircrew who was 
exposed to noise from helicopters during his military 
service.  

The Board finds that service connection is not warranted for 
bilateral hearing loss as the competent evidence of record 
demonstrates that hearing loss for VA purposes was not 
present during active duty nor is hearing loss for VA 
purposes currently demonstrated.  

The service treatment records were silent as to complaints 
of, diagnosis of or treatment for hearing loss.  

The Veteran denied having or ever having had problems with 
hearing loss on a Report of Medical History he completed in 
March 1994.  

Audiological evaluation conducted at the time of the 
Veteran's entrance examination in March 1994, revealed that 
pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
5
LEFT
10
5
0
0
0

Hearing loss was not diagnosed.  

The Veteran denied having or ever having had hearing loss on 
a Report of Medical History he completed in November 1997.  

The Veteran denied having or ever having had hearing loss on 
a Report of Medical History he completed in January 1999 at 
the time of his discharge examination.  Audiological 
evaluation in January 1999,  revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
5
LEFT
10
5
0
5
10

Hearing loss was not included as a diagnosis.  

A VA audiological evaluation was conducted in September 2005.  
The Veteran reported bilateral hearing loss.  He reported he 
had loud noise exposure while working in the aviation 
electronics division while on active duty.  He was exposed to 
loud machine noise and aircraft noise on a daily basis.  Ear 
protection was available and worn.  

The Veteran denied post-service occupational noise exposure.  
Testing revealed that pure tone thresholds, in decibels, were 
as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
25
LEFT
10
10
5
10
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The examiner determined that the Veteran's hearing loss was 
clinically normal bilaterally.  

The Veteran testified before the undersigned in March 2009 
that he was exposed to loud noise while working in the 
military.  He reported that, while personal protective 
equipment was available including ear protection, the 
protection was not always adequate.  His greatest complaint 
was tinnitus.  He denied problems with his hearing prior to 
active duty.  He denied post-service noise exposure.  He was 
not receiving any treatment for hearing loss at the time of 
the testimony.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v.  
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Veteran is competent to report that he has difficulty 
hearing.  However, he is not competent to report that he has 
a certain level of hearing impairment as measured in Hertz, 
nor is he competent to provide an etiological nexus between 
any current hearing impairment and service as such 
assessments are not simple in nature.  See Jandreau; see also 
Woehlaert.  

The competent evidence of record demonstrates that the 
Veteran has never demonstrated hearing loss within the 
parameters of 38 C.F.R. § 3.385.  The current VA examination, 
conducted in September 2005, yielded a finding of no hearing 
loss which was based on objective audiometric testing.  As 
such, this opinion is probative.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion.).  

There is no competent evidence establishing that 
sensorineural hearing loss was manifest to a compensable 
degree within one year of separation from service which would 
allow for a grant of service connection on a presumptive 
basis.  There is no medical evidence associated with the 
claims file dated within one year of the Veteran's discharge 
which documents, by competent evidence, hearing loss for VA 
purposes.  As set out above, the Veteran is not competent to 
provide evidence of hearing loss in the form of Hertz.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the Veteran's claim, and it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The Veteran has claimed entitlement to service connection for 
tinnitus.  A review of the claims file reveals that the 
Veteran has not been provided with notification which 
complies with the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  No letter has been sent to 
the Veteran in connection with his tinnitus claim.  Proper 
notification is required prior to adjudication.  

The Veteran testified before the undersigned in March 2009 
that he had tinnitus and that he had had the disorder at the 
time of the September 2005 VA audiological examination.  The 
September 2005 examination report indicates that no tinnitus 
was present but there is no indication that the Veteran's 
medical history pertaining to tinnitus was elicited by the 
examiner.  It is not apparent upon what basis the examiner 
determined that the Veteran did not have tinnitus.  The Board 
notes that the Veteran is competent to testify as to 
observable symptoms such as ringing in his ears, and tinnitus 
is the type of disorder associated with symptoms capable of 
lay observation.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  

The Board finds that the Veteran should be afforded another 
VA examination to determine if the Veteran has tinnitus which 
was incurred in or aggravated by his active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notification 
for his tinnitus claim which complies 
with the VCAA as required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) and interpreting case law.

2.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any tinnitus found on examination.  
The claims file must be provided to the 
examiner for review of pertinent 
documents therein, and the examination 
report should indicate that such review 
was accomplished.  After reviewing the 
file and obtaining all relevant history 
with regard to the Veteran's in-service 
and post-service noise exposure and 
conducting any required testing or other 
appropriate evaluation, the examiner 
should render an opinion on whether the 
Veteran currently has tinnitus which is 
related to active duty service, to 
include noise exposure during service.  

In doing so, the examiner must discuss 
any pertinent in-service reports of noise 
exposure.  The rationale for any opinion 
expressed should be stated in a legible 
report.  It would be helpful if the 
examiner(s) would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  Readjudicate the appeal.  If such 
action does not resolve the claim, a 
Supplemental Statement of the Case should 
be issued to the Veteran.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the claim should 
be returned to the Board for further 
appellate review, if in order.  


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


